—Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered January 14, 1999, which denied petitioner’s application to vacate an arbitration award in an employment contract dispute, confirmed such award, and entered judgment thereon, unanimously affirmed, without costs.
More than three months into a five year employment agreement as Editor-in-Chief of a start-up newspaper, respondent was terminated by petitioner. The arbitrator enforced a provision of the agreement which liquidated damages at the salary respondent would have earned from the date of termination to the end of the contract period, if respondent were terminated “for any reason whatsoever”. Respondent presents no basis to vacate the award under CPLR 7511 (b). The arbitrator’s determinations on the enforceability of the liquidated damages clause and the basis for respondent’s termination were not irrational (see, Matter of Sims v Siegelson, 246 AD2d 374, 376). Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.